Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 5/02/22 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments and remarks filed 5/02/22 have been entered.

2.   Claims 1, 3, 6, and newly added Claims 20-25, are under examination.

3.   In view of applicant’s amendments all previous rejections have been withdrawn.  Accordingly, applicant’s remarks have been rendered moot.

4.   35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.   Claims 1, 3, 6, and newly added Claims 20-25, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In view of the U.S. Supreme Court decision in Association for Molecular Pathology et al. v. Myriad Genetics, Inc. et al. (2013), the method of the instant claims comprising:
(a) “measuring a quantity” of MAIT cells with particular markers,
(b) “diagnosing” prediabetes or T1D only if the subject comprises a higher or lower level of particular markers as compared to healthy control subjects, and
(c) “administering” insulin only if disease is diagnosed
does not include additional elements that are sufficient to amount to significantly more than the judicial exception, i.e., the assay of the claims.

The judicial exception is clearly identified in Prong 1 of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance as the notion that MIAT cells are reduced in T1D patients.  Under Prong 2 of Step 2A it has been determined that the judicial exception has not been integrated into a practical application that imposes a meaningful limit on the judicial exception.  

Under Step 2B of the Guidance it has been determined that the recited steps comprise only vague, well-known, and/or routine steps within the art, e.g., measuring MAIT cells and administering insulin.  Neither do the dependent claims add significantly more.

Also note that independent Claims 1 and 20 are conditionally directed to methods of administering insulin only if the subjects have a number of MAIT cells differing from those found in healthy control subjects.  Absent a diagnosis of disease the claims encompass nothing except the judicial exception.

As set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012):
,“[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself,” further,
“[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”

	In Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process set forth in another case, Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In this case the answer is clearly yes; the natural correlation of increased or decreased levels of the markers of the claims with prediabetes or T1D, is the only novel concept set forth in the specification and claims.  The court then held, “For process claims that encompass a natural phenomenon (sic), the process steps are the additional features that must be new and useful”.  A review of the process steps of the instant claims reveals only generic measuring, detecting, comparing, identifying, and administering a therapy. 

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 1, 3, 6, and 20-25 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) In amended Claim 1, “A method of identifying and treating prediabetes…” and “…the child diagnosed in step ii) as having prediabetes.”
B) In amended Claim 1 and newly added Claim 20, …the quantity of X is higher/lower “than that of a healthy control subject.

	Regarding A), “prediabetes” is found just 3 times in the specification and not in the context of Claim 1.

	Regarding B), “healthy control subjects” is found just once in the specification and not in the context of Claims 1 or 20.

8.   No claim is allowed.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 7/25/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644